DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a microfluidic sperm separation network, classified in C12M 23/16.
II. Claims 17-34, drawn to a method of separating sperm, classified in G01N 2001/4072.
III. Claims 35-39, drawn to a sperm separation system, classified in B01L 3/502753.
IV. Claims 40-42, drawn to a method of separating sperm, classified in G01N 2001/4072.
The inventions are independent or distinct, each from the other because:
Inventions I and (II and IV) are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the device of Invention I need not necessarily be used to separate sperm as recited in the claims of Inventions II and IV. Instead, the device can be used to separate any biological fluid sample comprising particles, for example, whole blood comprising blood cells. 
Inventions I and III are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs. The device of Invention I comprises features (e.g. sperm entry port, sperm exit port, media entry port) not present in the device of Invention III. Conversely, the device of Invention III comprises features (e.g. gradient means, first, second and third parallel channels) not present in the device of Invention I. Naturally, the inventions as claimed do not encompass overlapping subject matter (i.e. they comprise mutually exclusive subject matter), and there is nothing of record to show them to be obvious variants.
II and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the method of Invention II can be practiced using a device that is materially different from the device of Invention III. Specifically, the method of Invention II can be practiced with a device lacking the first, second and third channels that are part of Invention III, as evidenced by the claims of Invention II being silent with respect to such channels. 
Inventions II and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs/mode of operation. The method of Invention II is conducted using a device/system that is materially distinct from the device/system used to conduct the method of Invention IV. Naturally, the inventions as claimed do not encompass overlapping subject matter (i.e. they comprise mutually exclusive subject matter), and there is nothing of record to show them to be obvious variants.
Inventions IIII and IV are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the system of Invention III need not necessarily be used to separate sperm as recited in the claims of Inventions IV. Instead, the system can be used to separate any biological fluid sample comprising particles, for example, whole blood comprising blood cells. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In addition to the election set forth above, this application contains claims directed to the following patentably distinct species:
Species Election I:
a. Claims 6, 7, 28 and 29, directed to a gradient solution in the form of an albumin solution/chemotactic agents. 
b. Claims 7, 8, 29 and 30, directed to a gradient solution in the form of a pH gradient/chemotactic agents. 
c. Claims 7, 9, 10, 29, 31 and 32, directed to a gradient solution in the form of a sugar gradient/a carbohydrate gradient/chemotactic agents. 
d. Claims 11 and 33, directed to a Percoll density gradient. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 26 are generic.
Species Election II:
a. Claims 18 and 19, directed to a method of forming a gradient using thermal force. 
b. Claims 18 and 20, directed to a method of forming a gradient using an electric field. 
c. Claims 18, 21 and 22, directed to a method of forming a gradient using a magnetic field. 
d. Claims 18 and 23, directed to a method of forming a gradient using centripetal force. 
The species are independent or distinct because the species are directed to distinct forms of force. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 17 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species are considered mutually exclusive. Consequently, different search queries and or searches in different sections of the CPC would have to be conducted by the examiner if the species are not restricted.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Carl Oppedahl on February 16, 2021 to request an oral election to the above restriction requirement, but the call did not result in an election being made.
The examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/             Primary Examiner, Art Unit 1797